Exhibit 1 NEWS For Release: IMMEDIATE Hadera Paper Ltd. Credit Rating for the Expansion of Series 5 of Debentures Hadera, Israel, June 22, 2011 - Hadera Paper Ltd. (AMEX:AIP) (the “Company” or “Hadera Paper”) announced that Standard and Poor’s Maalot (S&P Maalot)- an Israeli securities rating company, decided to rate the Company's expansion of series 5 of debentures as ilA+, up to the amount of NIS 180 million. As stated in the Company's press release dated March 2, 2011, the company's credit rating is ilA +/Stable. Contact: Yael Nevo, Adv. Corporate Secretary and Legal Counsel Hadera Paper Ltd. Group Tel:+972-4-6349408 YaelN@hadera-paper.co.il
